Mr. Justice Snyder,
concurring.
The defendants published a charge that certain government officials, including the Commissioner of Education, were engaged in a criminal conspiracy to obtain for Caguas Development Co. an excessive price from the government for its land. The defendants failed to demonstrate that this charge was true. I therefore vote to affirm the judgment.
Nevertheless, I believe we should point out in a case of this nature that the defendants were entitled to publish the fact that the condemnation proceeding incorrectly alleged that it was brought because of a failure to agree on price, whereas it was really brought because the Political Code prohibited voluntary sale of the land.
In addition to the misstatement of the true reason for condemnation, the complaint, the motion of Caguas Development Co. accepting the deposit which the complaint alleges had been previously rejected, and the consent judgment were filed almost simultaneously. If the district court had been told it was entering a consent judgment in a case where the Political Code prohibited voluntary sale, it might have refused to sign a consent judgment and might have insisted on an open hearing with testimony and an adjudication as to value.
I am convinced that these facts, which on the surface seem suspicious, occurred not because of any criminal conspiracy or corruption, but because of the ineptitude of a subordinate of the Attorney General who was handling the condemnation proceeding. Nevertheless, since these unusual circumstances did exist, I would not vote to convict if the defendants had merely published them and a fair comment thereon. In going beyond them and making a charge of criminal conspiracy, for which there is no possible basis in the record, the defendants violated our criminal libel statute.